Citation Nr: 9910591	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-26 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of varicose veins of the left lower extremity, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Waco Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.

Service connection is presently in effect for postoperative 
residuals of varicose veins of the left lower extremity, 
which has been assigned a 20 percent disability evaluation.  

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
respective schedular criteria for evaluating varicose veins.  
38 C.F.R. § 4.104 (1998).  

When a law or regulation changes while a case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, it could be a denial 
of due process for the Board to evaluate the veteran's claim 
under the new criteria in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

While the Board notes that the RO considered the new criteria 
and informed the veteran of these in its September 1998 
supplemental statement of the case, the test results 
available to the RO for review did not cover all the 
requirements necessary for determining whether an increased 
evaluation was warranted. 

Under the old code, a 20 percent evaluation contemplated 
moderately severe impairment resulting from unilateral 
involvement of superficial veins above and below the knee 
with varicosities of the long saphenous vein ranging in size 
from one to two centimeters in diameter, and with symptoms of 
pain or cramping on exertion; no involvement of the deep 
circulation. The next higher rating for unilateral varicose 
veins was a 40 percent disability evaluation, which required 
evidence of severe impairment involving veins above and below 
the knee with involvement of the long saphenous vein, ranging 
over two centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation.  A 50 percent evaluation 
was warranted for pronounced varicose veins, the findings of 
the severe condition with secondary involvement of the deep 
circulation as demonstrated by Trendelenburg's sign and 
Perthes' tests, with ulceration and pigmentation.  38 C.F.R. 
§ 4.104, Code 7120 (1997).

As amended, Code 7120 (1998) reads as follows: Persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema. (20 
percent); persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration. (40 percent); 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration. (60 
percent).  With the following findings attributed to the 
effects of varicose veins: massive board-like edema with 
constant pain at rest. (100 percent).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes that the veteran reported that he had 
been receiving treatment on a bi-weekly basis for varicose 
veins.  The VA has a duty to assist the veteran in the 
development of facts pertinent to a claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  
That duty includes obtaining medical records where indicated 
by the facts and circumstances of the case.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for varicose 
veins subsequent to June 1998.  After 
securing the necessary release(s), the RO 
should obtain legible copies of all 
records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center.  Once 
obtained, all records must be associated 
with the claims folder.

2.  After the above has been completed, 
the veteran should be scheduled for a VA 
examination by an appropriate VA medical 
specialist to determine the nature and 
severity of his service-connected 
postoperative residuals of varicose veins 
of the left lower extremity.  All 
appropriate tests and studies must be 
performed and all findings must be 
reported in detail.  The claims folder 
and a copy of this remand must be made 
available for review by the examiner 
prior to the examination.  The examiner 
should be provided with copies of the 
revised rating criteria for varicose 
veins, together with the criteria in 
effect prior to January 12, 1998.  The 
examination report should include, but is 
not limited to, answers to the following 
questions:

Do the veteran's postoperative left lower 
extremity varicose veins involve 
superficial veins above and below the 
knee?  Is there involvement of the deep 
circulation?  If there is involvement of 
the long saphenous, do the varicosities 
range in size from one to two centimeters 
in diameter or over two centimeters in 
diameter?  Does the veteran experience 
symptoms of pain or cramping on exertion?  
Is there marked distortion and 
sacculation, with edema and episodes of 
ulceration?  Is there pigmentation? 

Do the veteran's postoperative varicose 
vein residuals of the left lower 
extremity result in persistent edema, 
and, if so, is it completely relieved by 
elevation of the extremity? Is there 
subcutaneous induration, stasis 
pigmentation or eczema or intermittent 
ulceration? Is board-like edema with 
constant pain at rest present?  

If the examiner finds that he or she 
cannot provide the opinions requested, 
then this should be noted for the record.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for post 
operative residuals  of varicose veins of 
the lower left extremity.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


